Paterson, J., concurring.
I concur in the judgment on the last ground mentioned by Justice Works, viz., that the affidavits are not shown to be the ones which were used on the hearing. The question how such papers shall be authenticated I take to be one of very little importance. It is better that a rule of practice— mere practice — be steadily adhered to, even if it has arisen out of an erroneous construction of some provision of the code. Nothing disturbs and annoys practitioners more than judicial vacilation from one rule of practice to a different one on the same matter.
Furthermore, it would be manifestly unfair to now change the rule and dismiss appeals, — and the right of appeal is property of a high order sometimes,—which have been perfected upon a rule sanctioned by this court.
A rule ought to be adopted for future cases as suggested.
McFarland, J., concurred.